Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF SI INTERNATIONAL, INC. The undersigned, Richard Galanis, certifies that he is the Executive Vice President, Chief Financial Officer and Treasurer of SI International, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), and does hereby further certify as follows: (1)The name of the Corporation is SI International, Inc. (2)The original Certificate of Incorporation of the Corporation (the “Original Certificate of Incorporation”) was filed with the Secretary of State of the State of Delaware on October 14, 1998.A Certificate of Restated Certificate of Incorporation Before Payment of Capital of the Corporation was filed with the Secretary of State of the State of Delaware on October 29, 2008.
